Citation Nr: 0830510	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  03-05 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a disability rating greater than 20 percent 
for a left wrist condition for the period prior to February 
1, 2001.

2. Entitlement to an initial disability rating greater than 
40 percent for a right wrist condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to May 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that increased the veteran's disability 
rating for a left wrist condition to 20 percent and granted 
service connection for a right wrist condition, assigning an 
initial 40 percent disability rating.  The veteran perfected 
a timely appeal of these determinations to the Board.

The Board notes that a subsequent January 2001 hearing 
officer rating determination proposed severance of the 
veteran's 38 U.S.C.A. § 1151 benefits for her left wrist 
condition pending notification of such proposed severance.  
The veteran was advised of the proposed severance and her 
appellate rights in a January 2001 letter and did not appeal 
the determination.  Thereafter, compensation benefits for her 
left wrist condition were severed.  However, as she had 
perfected her prior appeal for a higher disability rating for 
that condition, she is entitled to appellate review of the 
issue to the date of severance of the benefit, as reflected 
on the title page.

These matters were before the Board in July 2005 and January 
2007 and were both times remanded.

The Board notes that in her May 1998 Substantive Appeal, the 
veteran requested a Board hearing at a local VA office.  In 
July 2008, VA sent a letter to the veteran at her last 
address of record, asking her to clarify whether she still 
wished to have a Board hearing.  The letter stated that if 
she did not respond within 30 days of the date of the letter, 
the Board would assume that she did not want a hearing and 
proceed accordingly.  The veteran did not respond to the 
letter.  Thus, the Board deems the veteran's request for an 
appeals hearing withdrawn.



FINDINGS OF FACT

1. Prior to February 1, 2001, the veteran's left wrist 
condition was not productive of abnormal inclination of the 
hand or abnormal extension of the fingers, atrophy of any 
hand or wrist muscles, abnormal or limited movement of the 
fingers or thumb, or any other such objective indications of 
paralysis of the median nerve, and most closely approximated 
moderate incomplete paralysis of the median nerve.

2. The veteran's right wrist condition is not productive of 
very marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences or inability to adduct the thumb and 
does not approximate complete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1. The criteria for a disability rating greater than 20 
percent for a left wrist condition, for the period prior to 
February 1, 2001, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.27, 4.71a, 
4.124a, Diagnostic Codes 5215, 8516 (2007).

2. The criteria for an initial disability rating greater than 
40 percent for a right wrist condition have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.20, 4.27, 4.124a, Diagnostic Code 8515 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  The VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, December 2005 and March 2007 letters to the 
veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified her of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to an increased rating and an effective date, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate her claims; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence she 
was expected to provide.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

Furthermore, the Board notes the recent decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice for an increased rating claim requires that: (1) VA 
notify the claimant that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

With respect to the veteran's claim of entitlement to an 
increased rating for a left wrist condition, the December 
2005 and March 2007 letters together notified the veteran 
that she must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening had on her 
employment and life, and provided examples of the types of 
medical and lay evidence that she could submit or ask VA to 
obtain that were relevant to establishing entitlement to 
increased compensation.  Also, the March 2007 letter notified 
the veteran that her disability rating will be determined by 
applying relevant diagnostic codes.  With respect to the 
second requirement of Vazquez-Flores, the Board notes that 
the veteran's left wrist condition is not rated according to 
criteria that include any specific measurement or test 
result.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  The Court has held that in 
such situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran by March 2007.  Thereafter, 
she was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a supplemental 
statement of the case to the veteran in November 2007.  Thus, 
the Board finds that the veteran was not prejudiced by any 
inadequate notice, and that there is no reason to believe a 
different result would have been obtained had the error not 
occurred.  See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. 
Cir. 2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, 
private medical treatment records, VA examinations, and 
written statements from the veteran and her representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate her claim.

II. Increased Disability Ratings

The veteran argues that she is entitled to a disability 
rating greater than 20 percent for a left wrist condition for 
the period prior to February 1, 2001, and to an initial 
disability rating greater than 40 percent for a right wrist 
condition.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

The veteran's left wrist condition is currently rated by 
analogy under hyphenated Diagnostic Code (DC) 8599-8515, and 
her right wrist condition is rated under hyphenated DC 8515-
8516.  See 38 C.F.R. §§ 4.20, 4.27.  The record reflects that 
the veteran is right-hand dominant.

Diagnostic Code 8515 provides ratings for paralysis of the 
median nerve.  Diagnostic Code 8515 provides that mild 
incomplete paralysis is rated 10 percent disabling for the 
major extremity and 10 percent for the minor; moderate 
incomplete paralysis is rated 30 percent disabling for the 
major extremity and 20 percent for the minor; and severe 
incomplete paralysis is rated 50 percent disabling for the 
major extremity and 40 percent for the minor.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances, is rated 70 percent 
disabling for the major extremity and 60 percent for the 
minor.  38 C.F.R. § 4.124a, DC 8515.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

DC 8516 sets forth the criteria for rating disabilities 
involving the ulnar nerve.  Mild incomplete paralysis 
warrants a 10 percent rating.  Moderate incomplete paralysis 
warrants a rating of 30 percent for the major extremity and 
20 percent for the minor.  Severe incomplete paralysis is 
assigned a 40 percent rating for the major extremity and 30 
percent for the minor.  A maximum evaluation of 60 percent is 
warranted for complete paralysis of the ulnar nerve of the 
major upper extremity and 50 percent for the minor, which is 
defined as being manifested by the "griffin claw" deformity 
due to flexor contraction of the ring and little fingers, 
very marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the 
wrist.  38 C.F.R. § 4.124a, DC 8516.

Normal range of motion for the wrist is 70 degrees 
dorsiflexion (extension), 80 degrees palmar flexion, 45 
degrees ulnar deviation, and 20 degrees radial deviation.  
38 C.F.R. § 4.71 Plate I.

In the instant case, a February 1996 VA X-ray report of the 
left hand showed visible osseous structures intact, articular 
surfaces well-preserved, and soft tissues unremarkable.  The 
veteran was diagnosed as having an unremarkable radiographic 
examination of the hand.

September 1997 VA surgery notes indicate that the veteran 
underwent an ulnar nerve transposition and carpal tunnel 
release, for cubital tunnel syndrome. 

March 1998 private medical treatment notes indicate that the 
veteran had an unremarkable examination of the upper left 
extremity.  No examination findings with respect to the right 
upper extremity were indicated.  

The veteran was provided a VA examination in March 1998.  On 
examination, the veteran complained of constant pain of the 
bilateral palms radiating to the elbows, and numbness on the 
ulnar distribution.  She also complained of dystonia, loss of 
movement, and the loss of function of the right medial three 
fingers since she had had a right ulnar nerve release for the 
right elbow.  A history of left carpal tunnel release in June 
1997 and right carpal tunnel release in 1997 was noted.  
Physical examination of the right wrist showed a right radial 
reduction limited to 20 degrees with pain on the radials side 
of the wrist, ulnar abduction limited to 20 degrees with pain 
on the same area, extension limited to 50 degrees, and palmar 
flexion limited to 20 degrees with pain on the same area.  
Physical examination of the left wrist showed range of motion 
of radial abduction limited to 20 degrees with pain 
developing on the radial side of the wrist, ulnar abduction 
limited to 20 degrees with the same pain developing, palmer 
flexion to 40 degrees, and wrist extension limited to 55 
degrees with the same pain.  There was severely increased 
flexor tone of the right medial three fingers, making it hard 
to extend the fingers due to increased tone.  On examination 
of the elbows, Tinel sign was positive on the right ulnar 
nerve in the arm, there was pinprick sensation decreased on 
bilateral ulnar distribution, and hand intrinsic muscle did 
not show any atrophy.  The veteran was diagnosed as currently 
having a pretty severe disability involving both the upper 
extremities, especially the hand and elbow areas.  She was 
also diagnosed as having status post right ulnar and left 
ulnar release intense positions of the ulnar nerve 
entrapment, chronic bilateral carpal tunnel syndrome, 
unsuccessfully treated with surgeries, severe dysfunction of 
her right hand due to ulnar nerve lesion, which caused 
dystonia and increased tone on the right medial three 
fingers, and decreased range of motion on both wrists.

An August 1998 letter from the veteran's treating VA 
physician indicates that the veteran underwent six surgical 
procedures with an ultimate loss in the ulnar nerve of her 
right dominant hand, and that her activities were 
subsequently restricted as a result.  The letter indicated 
that the veteran had significant loss in her dominant hand 
and could not write, breakdown charts, or lift any 
significant weight with her affected hands.

The veteran was given another VA examination in September 
1998.  Examination of the right hand revealed that three 
fingers of the right hand were tightly clasped into the palm 
and all attempts to straighten the fingers were met by 
vigorous resistance.  The nails of the fingers were normal 
and painted, there was no evidence of any maceration or 
trophic changes over the volar aspects of the fingers.  There 
was no scarring, bruising, eccyhmosis or callus formation on 
the palm, despite the position her fingers.  It was noted 
that the veteran described hypesthesia along the volar and 
dorsal aspects of the hand extending out over the ulnar three 
digits, approximately along the lower half of the forearm, 
and approximately over the medial aspect of the arm.  There 
was no atrophy in the muscles of the hand or intrinsic 
atrophy in the hand obvious on examination.  Examination of 
the left hand reveled full range of motion, with no evidence 
of intrinsic muscle wasting, and subjectively, similar 
hypesthesia was described.  The VA examiner assessed the 
veteran as having clasping of her ulnar three digits of the 
right hand, despite a proximal ulnar nerve release, and noted 
that in addition her hypesthesia distribution assumed more of 
a dermatomal distribution rather than a peripheral nerve 
orientation.  It was also noted that despite reported two 
years of dense clasping of the three ulnar digits, there were 
no trophic changes, callus formation, eccyhmosis, or atrophy 
involving the hand.

Also, it was noted that electromyography (EMG) tests were 
performed in March 1997 and November 1997.  On March 1997 
EMG, the results were that bilateral ulnar and median motor 
studies were normal, that bilateral median, median palmer 7 
ulnar palmar sensory potentials were normal, that left ulnar 
sensory potential showed reduced sensory nerve action 
potential amplitude and right sensory normal and 
electrodiagnostic evidence of a mild sensory left ulnar 
neuropathy, and no evidence of carpal tunnel syndrome or 
ulnar nerve entrapment at the elbow.  November 1997 EMG 
showed the right flexor digitorum superficialis and profundus 
were constantly activated throughout the study, and EMG of 
the left and right flexor carpi ulnaris was normal, with 
conduction study of the right ulnar motor nerve normal.  The 
VA examiner's impression was that there was electrodiagnostic 
evidence of chronic voluntary activation of the right flexor 
digitorum muscles, with cause not clear. 

February 1999 VA treatment notes indicate that the right 
upper extremity third to fifth digits were clawed without 
hyperextension of the metacarpophalangeal joint, that the 
fingers were not supple and difficult to extend, with pain on 
movement, and that there was decreased sensation in the ulnar 
nerve distribution.  The examiner's assessment was that after 
multiple surgeries, the veteran had an obvious ulnar nerve 
injury, with exact etiology unknown at the time.

A July 1999 addendum to the September 1998 VA examination 
indicted that the November 1997 EMG reveled electrodiagnostic 
evidence for chronic voluntary activation of the right flexor 
digitorum muscles, cause not clear, and that this meant that 
the evidence on the EMG was caused by a voluntary action on 
the part of the veteran and was not a pathological condition.  
It was noted that when the veteran's hand was attempted to be 
opened, there was very strong resistance to this action, and 
therefore that something was chronic in nature, the nails had 
grown and were well-polished, and there were no calluses in 
the palms, so that the cause for this voluntary action was 
not clear.

A October 1999 VA EMG/ nerve conduction study (NCS) 
consultation note indicates that right ulnar motor study 
showed prolonged distal latency, and left ulnar motor study 
was normal.  Right ulnar sensory study could not be performed 
and left ulnar sensory ulnar palmar sensory studies were 
normal.  It was noted that there was electrodiagnostic 
evidence for right ulnar neuropathy at the right wrist which 
was unchanged from the study of November 1997, and that there 
was no electrodiagnostic evidence for a left ulnar neuropathy 
at the wrist or elbow.

A November 1999 VA note indicates that the October 1999 NCS 
showed evidence of right ulnar neuropathy at the wrist, and 
that left ulnar and median were normal.  It also indicated 
that the veteran had an transposition and carpal tunnel 
release bilaterally in 1997, and that her left arm had 
compete relief, but that her right arm and hand were 
unchanged after surgery by her report, but that about 6 
months after surgery she developed a painful clawing of her 
right third, fourth, and fifth digits, which had been 
attributed to a scarring of the flexor digitorum 
superficialis, and that her symptoms in the left arm recurred 
six months ago.  On examination of the right arm, there was 
decreased pin prick C6-C8 distribution from the dorsal web 
space to ulnar forearm, two point sensation less than one 
centimeter to the thumb in and index, but greater than one 
centimeter third, fourth and fifth digits; third, fourth, and 
fifth digits were flexed into the palm of the hand with the 
metacarpophalangeal joints fixed at 60 degrees for the fourth 
and fifth digits.  The proximal intercarpophalangeal joint 
was fixed at 60 degrees for both fourth and fifth, the distal 
interphalangeal of the fifth was fixed at 45, and forced 
attempts to extend the digits were painful and unsuccessful.  
The third digit was passively extended fully at the proximal 
intercarpophalangeal joint, distal interphalangeal, but 
flexion was 45 and fixed.  Flexor digitorum profundus/flexor 
digitorum superficialis to index 4-/5; extensor carpi ulnaris 
4+/5, flexor carpi radialis 4+/5, extensor pollicis longus 
4+/5, extensor digitorum communis 5/5.  Left hand had all 
digits with full range of motion and full strength, Tinel 
negative to cubital tunnel, carpal tunnel.  Deep tendon 
reflexes were 2+ with contraction of wrist flexors.  

A June 2001 VA consultation note indicates that on 
examination of the upper extremities, the right shoulder 
range of motion was within normal limits, elbow had full 
range of motion, with strength 4-/5, wrist range of motion 
was within functional limits, but movement was limited by 
pain.  Digits three to five were contracted into the palm, 
the veteran was able to use her thumb and index finger 
actively, able to oppose, but unable to grossly grasp due to 
the contracted digits.  Left shoulder motion was within 
normal limits, left elbow motion and wrist range of motion 
were within functional limits, with movement limited by pain, 
and digits were able to fully flex and extend and had fair 
grip strength.  Upper extremity fine/gross motor coordination 
was limited on the right due to contracted digits.  

A May 2000 note from the veteran's treating VA physician 
indicates that the veteran had severe problems with both 
hands and arms with painful clawing of her right hand digits 
three, four and five, numbness extending up to the ulnar 
forearm.  The note also indicated that to extend these digits 
was painful and unsuccessful.  

February 2004 VA medical treatment notes indicate that the 
veteran's grip strength was decreased on the right, with fair 
to good grip strength on the left.  

November 2005 VA treatment notes indicate that on examination 
of the right elbow, ulnar digits with numbness and tingling, 
extension to -20 degrees and flexion to 140 degrees, and that 
the left elbow had full range of motion with ulnar digits 
dysthesia.  The veteran was diagnosed as having bilateral 
ulnar neuropathy.

A May 2005 VA EMG/NCS report indicates the following: normal 
bilateral medial nerve compound muscle action potential 
latency, with normal amplitude and normal conduction 
velocity; normal bilateral ulnar nerve compound muscle action 
potential latencies with normal amplitude and normal 
conduction velocity in the left and decreased amplitudes on 
the right; normal bilateral medial nerve sensory nerve action 
potential latency, with normal amplitude and normal 
conduction velocity; prolonged right ulnar nerve sensory 
nerve action potential latency, with decreased amplitude and 
normal conduction velocity; and normal left ulnar nerve 
sensory nerve action potential latency with normal amplitude 
and normal conduction velocity.  Needle EMG revealed evidence 
of chronic denervation in muscles innervated by the right 
ulnar nerve.  The veteran was diagnosed as having 
electrodiagnostic evidence of a chronic, right ulnar, non-
localizable axonal neuropathy.  It was noted that these 
findings could be seen in patients status post ulnar 
transposition surgery with residual axonal damage.

May 2005 VA treatment notes indicate that review of the 
EMG/NCS report indicated axonal loss of the right ulnar nerve 
and left EMG/NCS within normal limits.  

After reviewing the record, the Board finds that the 
veteran's a left wrist condition, for the period prior to 
February 1, 2001, does not more closely approximate the 
criteria for a 30 percent disability rating under DC 8515 
than those for a 20 percent disability rating.  The Board 
also finds that the veteran's right wrist condition does not 
more closely approximate the criteria for a 60 percent 
disability rating under DC 8516 than those for a 40 percent 
disability rating.

With respect to the veteran's left wrist condition for the 
period prior to February 1, 2001, the veteran's disability 
does not more closely approximate severe incomplete paralysis 
of the median nerve than moderate paralysis.  The Board notes 
that examination findings for the left wrist and hand prior 
to February 2001 included limitation of wrist motion, 
specifically due to pain, and subjective reports of 
hypesthesia and numbness.  However, abnormal inclination of 
the hand or abnormal extension of the fingers, atrophy of any 
hand or wrist muscles, abnormal or limited movement of the 
fingers or thumb, or any other such objective indications of 
paralysis of the median nerve were not indicated on any 
examination report.  Moreover, electrodiagnostic testing for 
the left elbow and below showed no more than mild neuropathy 
for the period prior to February 1, 2001.  Thus, in light of 
the lack of evidence that the veteran's left wrist condition 
approximated severe incomplete paralysis of the median nerve 
prior to February 1, 2001, the Board finds that such 
condition most closely approximated moderate incomplete 
paralysis.

The Board notes the findings prior to February 2001 of 
limitation of wrist motion suffered by the veteran due to her 
disability, and that limitation of wrist motion is rated 
under 38 C.F.R. § 4.71a, DC 5215.  However, the maximum 
rating under DC 5215 is 10 percent, which is less favorable 
than the veteran's current disability rating for her wrist 
condition.  See 38 C.F.R. § 4.71a, DC 5215.  Thus, a rating 
under DC 5215 is not proper.

With respect to the veteran's right wrist condition, the 
veteran's disability does not approximate severe complete 
paralysis of the ulnar nerve.  The Board notes that the 
record reflects flexor contraction of the ring and little 
fingers, loss of extension of the ring and little fingers, 
inability to spread the fingers, and weakened flexion of the 
wrist.  The Board also notes that such disability has 
restricted the veteran's hand function, including her ability 
to write or to lift any significant weight, and that her grip 
has been severely limited due to her ulnar nerve impairment.  
The Board furthermore notes that such examination findings 
have been confirmed by electrodiagnostic test results showing 
evidence of chronic denervation in muscles innervated by the 
right ulnar nerve, and a chronic, right ulnar, non-
localizable axonal neuropathy.

However, although the medical record reflects severe 
incomplete paralysis, the symptoms of the veteran's right 
wrist condition do not meet the diagnostic criteria for 
complete paralysis of the ulnar nerve.  Specifically, the 
record does not reflect "very marked atrophy in the dorsal 
interspace and thenar and hypothenar eminences," or, for 
that matter, any atrophy of the right hand, or any 
"inability to adduct the thumb."  In this regard, the Board 
notes that on March 1998 VA examination of the elbows, Tinel 
sign was positive on the right ulnar nerve in the arm, there 
was pinprick sensation decreased on bilateral ulnar 
distribution, but the hand intrinsic muscle did not show any 
atrophy.  Also, on September 1998 VA examination, there was 
no atrophy in the muscles of the hand or intrinsic atrophy in 
the hand obvious on examination, and it was specifically 
noted that that despite reported two years of dense clasping 
of the three ulnar digits, there were no trophic changes, 
callus formation, eccyhmosis, or atrophy involving the hand.  
Also, the June 2001 VA treatment note indicates that although 
digits three to five were contracted into the palm, the 
veteran was able to use her thumb and index finger actively 
and able to oppose.

There are no subsequent examination findings of record 
indicating any atrophy of the right hand, or any inability to 
adduct or use the thumb.  Thus, although the medical record 
reflects severe incomplete paralysis of the ulnar nerve of 
the right upper extremity, the objective medical evidence 
does not show complete paralysis, according to the criteria 
of DC 8516.

Accordingly, neither a disability rating greater than 20 
percent for a left wrist condition for the period prior to 
February 1, 2001, nor an initial disability rating greater 
than 40 percent for a right wrist condition, is warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
her right wrist disability has gotten worse by showing 
atrophy of the muscles of her hand.


ORDER

1. Entitlement to a disability rating greater than 20 percent 
for a left wrist condition for the period prior to February 
1, 2001 is denied.

2. Entitlement to an initial disability rating greater than 
40 percent for a right wrist condition is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


